          Case 2:20-cv-00230-LPR Document 21 Filed 02/09/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION


HOLISTIC INDUSTRIES OF                                                                 PLAINTIFFS
ARKANSAS, LLC, and SAM EPSTEIN
ANGEL
                                       Case No. 2:20-CV-230-LTR
        vs.

FEUERSTEIN KULICK LLP                                                                 DEFENDANT

                                 JOINT RULE 26(f) REPORT

        Counsel for Plaintiffs, Holistic Industries of Arkansas and Sam Epstein Angel, and

Defendants, Feuerstein Kulick LLP. conferred via Zoom virtual conference in accordance with

Federal Rule of Civil Procedure 26(f) and this Court’s November 23, 2020, Initial Scheduling Order,

and submit this Joint Rule 26(f) Report:

        (1) Any changes in timing, form, or requirements of mandatory disclosures under Fed. R.

Civ. P. 26 (a).

        Response: None.

        (2) Date when mandatory disclosures were or will be made.

        Response: February 15, 2020.

        (3) Subjects on which discovery may be needed.

        Response: The parties anticipate discovery related to the factual allegations of the

complaint, or amended complaint, and the defenses asserted by the defendants.

        (4) Whether any party will likely be requested to disclose or produce information from

electronic or computer-based media.
          Case 2:20-cv-00230-LPR Document 21 Filed 02/09/21 Page 2 of 4




       Response: It is anticipated that the parties will request and receive all discovery requests to

which the party has not objected in the documents’ native format.

       If so: (a) whether disclosure or production will be limited to data reasonably available to the

parties in the ordinary course of business;

       Response: If requested, the production will be limited to data reasonably available to the

parties in the ordinary course of business.

       (b) the anticipated scope, cost and time required for disclosure or production of data beyond

what is reasonably available to the parties in the ordinary course of business;

       Response: Not applicable.

       (c) the format and media agreed to by the parties for the production of such data as well as

agreed procedures for such production;

       Response: Native format in which the documents are ordinarily maintained. The parties do

not anticipate that there will be any issue in producing documents in native format but have agreed to

work in good faith to resolve any such unlikely issue before seeking court intervention.

       (d) whether reasonable measures have been taken to preserve potentially discoverable data

from alteration or destruction in the ordinary course of business or otherwise;

       Response: Yes.

       (e) other problems which the parties anticipate may arise in connection with electronic or

computer-based discovery.

       Response: None are anticipated.

       (5) Date by which discovery should be completed.

       Response: October 22, 2021.
          Case 2:20-cv-00230-LPR Document 21 Filed 02/09/21 Page 3 of 4




        (6) Any needed changes in limitations imposed by the Federal Rules of Civil Procedure.

        Response: None.

        (7) Any orders, e.g. protective orders, which should be entered.

        Response: None are anticipated.

        (8) Any objections to initial disclosures on the ground that mandatory disclosures are not

appropriate in the circumstances of the action.

        Response: None.

        (9) Any objections to the proposed trial date.

        Response: None.

        (10) Proposed deadline for joining other parties and amending the pleadings.

        Response: September 22, 2021.

        (11) Proposed deadline for completing discovery. (Note: In the typical case, the deadline for

completing discovery should be no later than sixty (60) days before trial.)

        Response: October 22, 2021.

        (12) Proposed deadline for filing motions other than motions for class certification. (Note: In

the typical case, the deadline for filing motions should be no later than sixty (60) days before trial.)

        Response: November 22, 2021.

        (13) Class certification: In the case of a class action complaint, the proposed deadline for the

parties to file a motion for class certification. (Note: In the typical case, the deadline for filing

motions for class certification should be no later than ninety (90) days after the Fed. R. Civ. P. 26.(f)

conference.)

        Response: Not applicable.
          Case 2:20-cv-00230-LPR Document 21 Filed 02/09/21 Page 4 of 4




        Pursuant to the Court’s Initial Scheduling Order, the parties anticipate at this time that five

(5) days will be required for a jury trial.


                                               BARBER LAW FIRM PLLC
                                               425 W. Capitol Avenue, Suite 3400
                                               Little Rock, AR 72201
                                               501-372-6175
                                               501-375-2802 = fax

                                               /s/ D. Reece Owens
                                               By:     R. Kenny McCulloch #88044
                                               D. Reece Owens #2017183
                                                       ATTORNEYS FOR DEFENDANT
                                                       rkmcculloch@barberlawfirm.com
                                                       rowens@barberlawfirm.com

                                               Attorneys for Feuerstein Kulick, LLP


                                               CAMPBELL TEAGUE LLC

                                               /s/ Beau B. Brogdon
                                               E. Jordan Teague
                                               Fed. Bar # 8170C24G (Admitted in W.D. Ark.)
                                               jordan@campbellteague.com
                                               Beau Brogdon
                                               Fed. Bar # 12951 (Admitted in W.D. Ark.)
                                               beau@campbellteague.com

                                               CAMPBELL TEAGUE LLC
                                               16 W. North St.
                                               Greenville, South Carolina 29601
                                               PH: (864) 326-4186
                                               Attorneys for Holistic Industries of Arkansas, LLC
                                               and Sam Epstein Angel
